MEMORANDUM OPINION
                                         No. 04-11-00684-CV

                        IN THE INTEREST OF E.M.C., and I.M.C., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-00684
                              Honorable Richard Garcia, Judge Presiding

Opinion by: Steven C. Hilbig, Justice

Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Steven C. Hilbig, Justice

Delivered and Filed: March 16, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant Maria Martinez’s parental

rights. See TEX. FAM. CODE ANN. § 161.001(1)(D), (E), (N), (O), (2) (West 2008). Appellant’s

court-appointed attorney filed a brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the

appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San

Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of

parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003,

no pet.) (mem. op.). Counsel provided appellant with a copy of the brief. Appellant was
                                                                                 04-11-00684-CV


informed of her right to review the record and advised of her right to file a pro se brief.

Appellant has not filed a brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                    Steven C. Hilbig, Justice




                                              -2-